OFFICE   OF THE   AlTORNEY    GENERAL   OF   TEXAS

                     AUSTIN
Honorable R.N. Damt, Pege 2


    twenty-fivethounand (Pj,OOO) inizabltantaa County
    Judge, Distrlat or Crdmlnrl Diatrlat Attorney,
    Sheriff, County Clerk, County Attorney, Dlatrict
    Clerk, Tu Collector,Tax &saeaaor, or the Aaaeaaor
    And Collector of Taxes, Tventy-sevenDuudred and
    Fifty Dollars (*2750) each; Juatlae of the ?eaoe
    and Conatable,Fifteen Xundred Dollera ($1500) each;
    provided, however, that in all oountlea vlth a taa-
    able valuation for aounty purpoaea of not leas than
    Fifty-one Mllllon, OM Hundrad Thourand Dellarm
    ($51,100,000)nor mre thm Fifty-one Mlllon, Four
    Bandred Thouend Dollan (451,400,000),and in all
    aountlea vlth a taxable valuation for county our-
    poaea of not leas than Tventy-awen Klllioa, Xfne
    Dundred and PISty Thousux! Dollaza (+27,9“0,000)
    nor mom then Twenty-sevenlUllLon, pli lhutdred
    and sixty   Thourend   Dcllara   (427,960,003,   eooord-
    lag to the tex rolls aa prepared by the Tax Aaaeaa-
    ov-Colleatorof the reapeotlve oountlea for the
    ourrent year 1938, the aounty Corriaaionera Courta
    ia such couutlea ahall have the povor to set and
    eatabllah annually the maxImum umuntoi the feea
    aolleoted by the Juatloea of tha Peace and Conata-
    blea vhlah shall be retained by auah offlcreFaaa
    o ~a a tlo n fo rth e ir lervlaea~ provided, however,
    that tha maximsa amount 80 aet and eatabllahedby
    the oounty Coaulaalonera courta *a tIm eaountto
    be retalnad   by luah&flaera lhalllnno event
    lxoeed Three Thouaand, six hundred dollaoa ($3,600)
    par annum, end provided further,    thet the ooapenaa-
    tlon for auoh officera (~8provided for herain shall
    be due and payable the flrat of eaah aonth, and the
    pm rata coapenoatlonor See8 to be retained for
    eny quarter of the fiscal year ahall in ac event
    exoaed IilneEundrad Dollar8 (4900) and auoh X4lna
    Rundred Dollars ($900) ahall be paid only out of
    fee8 collectedby such officer8 during the qusPter
    to vhich such Tine Ihmtred Dollars ($900) 1-t ap-
    pllea,   end in the event the county Comml8aZonen
    Courts OS such counties ahall set ahd establish the
    ataxlmumamount cf fees to be retained by auoh offi-
    cem nt en amount less then Three Thousand, 2%~
    Rundred Dollarr ($5,600) then the aams provlslono,
    oonditions,and llmltationaas net out above rball
Xonorablo H.A. Dmat, Page 3


    be rpplloable and ahsll be applied to any and
    all au& leaner p8yaent.aaa ry be provided by
    the aowty C~aalonera     Courts of auah ooun-
    ties.’
          Aooordlng to the 1930 Federal Census, Fort Bend
County had a   puletlon of Tvanty-nine Thousand, Seven RunQmd
and Eighteen r29,718) ixbbitaata, and thm 1940 FeQerel Census
ahova the population of maid oounty to be Thi*ty-tvo Thousand,
lllneHundred and Thirty-five (32,935) lahabltmta. We are In-
fomed that the taxable valuation for aount purposes of uid
wunty for the year 1938 was approximetely 827,951,200.00,  be-
ing mom than $27,%0.00 end leas tbu~ #27,96$).00  aa aentloned
in the above qwted statute.
           With referenoe to population and the taxable valua-
                     0~08 Fort Bend County oomea vithln Seotion
7%    ?&s:;wmpd             Thla statuteprov3iieeine~ee'EXm~
the oowty cramais~fonera~  courta In much counties shall have
the paver to set end eatabllo,h  annwlly the maximum amount of .
fees aollectedby the justices of the peaae and constables
which &all be jwtalned by suah oPfiaera    as compensotlonfor
their servtces;prcvided, hovnver, that the asxti umcunt
so met end eatebllahedby the aounty crarriealonera'   oourta am
the emount to be retained by auoh officers   ehnll in no event
exosed $3,600.00 pelrannm, and provided further that the em-
penaetlon or such officere k8 provided in maid atatutm ahall
be due nnd payable tlbe~~llr.ntOS each mcnth md the pro rota
oolrponscstlonor fees tc be mtaixm2 for any quarter of the
flaoal year hall in no event exaeed $900.00 and awh $900.00
ahall be paId only out of Seem colleothd for auoh orficera
during the quarter to wlrlchsuch $900.00 liait appllea. Am
above stated, the statute rpec~floallyprovldew that euoh
&OO.OO eha3.lbe paid only out of fees oolleated by auoh offl-
oera during tha querter to vhleh mixah@OO.OO llmlt lppllea,
thereforeprohibiting tlm retainlng OS few or oompenutlon
eamed in one quarter over and above the aaid $!?OO.O for any
querter  other than the quarter In which maid fees were aolleat-
ed. Therefore,your question ia respectfullyanavereQ in the
negative.
          It la to be underatood~thatthis   depax%nent la not
Honorable H.I. l&rat, Page 4


passing upon the oonatltutlarmlityof the above mntloned
atetute in thla opinion.
          Trusting thet the foreegolng fully enave~a your in-
quiry, ve are

                                      Very   truly   yours
                                  ATTORREYGRNBRAL      OFTsJms




                                              Ardell WillLua
                                                      Aaalatent